Citation Nr: 1702675	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1999 to March 2000 and December 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California. 

The Board acknowledges that the issues of entitlement to a higher rating for hemorrhoids and entitlement to service connection for bilateral hearing loss, traumatic brain injury, and sleep apnea have been perfected and certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on those claims as there are pending Travel Board hearing requests.  As such, the Board will not accept jurisdiction over the claims at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veteran's PTSD has more nearly approximated total impairment rather than impairment in most areas.


CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation for the Veteran's PTSD throughout the entire appeal period.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 4.3  (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2016).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran was granted service connection for PTSD and assigned a 70 percent disability rating, effective January 14, 2010.  The Veteran timely appealed the assigned effective date and disability rating.  A June 2011 rating decision, assigned an earlier effective date of September 21, 2009.  

The Veteran's PTSD is rated pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders,  a 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

Vet Center treatment records from October 2009 to April 2010 revealed a GAF score of 41.  He was diagnosed with PTSD, depression, and anxiety secondary to military trauma.  His symptoms included avoidance, intrusive memories, a fear of loud noises, emotional numbness, relationship problems, difficulty concentrating, nightmares, flashbacks, survivor's guilt, perpetrator's guilt, serious depression, anxiety, identity issues, self-worth issues, isolation, anger, intrusive memories, nightmares, hypervigilance, an inability to accept authority, and communication and relationship issues.  It was noted that the Veteran self-medicated with alcohol to help relieve his war zone memories.  The Veteran was unemployed since February 2009, which aggravated his depression.  The Veteran appeared well dressed, was cooperative, made good eye contact, and displayed appropriate affect.  There was no evidence of concrete suicidal or homicidal ideation, plan, or intent, but he discussed fleeting thoughts of suicide and reported that he was haunted by the graphic details of his war experiences.  The Veteran did not experience delusions, disorganized thinking, or hallucinations.  The Veteran was isolated from his friends and was unable to share his feelings with his family.  He withdrew from others was unable to easily trust others.  He reported less patience with people and a short temper, which he reported led to job loss and distance between him and his children.  The Veteran was married since 2003 and displayed anger towards his wife.  In October 2008, the Veteran lost his job as an assistant manager at Denny's.  Since that time he worked a few temporary jobs, which included employment at two liquor stores.  He lost his job at the liquor stores due to anger issues and difficulty getting along with people.  The counselor stated that the Veteran was unable to maintain employment due to his PTSD, anger, depression, authority issues, alcohol abuse, and identity issues.  However, in March 2010 he was able to secure employment as a service representative for the Social Security Administration.  He responded to stress with anger, which resulted in isolation from his close friends and family.  The examiner also determined that the Veteran's prognosis was poor to fair.  

January 2010 VA treatment records showed that the Veteran reported seeing dead children when he closed his eyes.  He stated that he attempted suicide in 2001 by crashing his vehicle.  He admitted passive suicidal thoughts.  A mental status examination showed that the Veteran was well dressed and groomed, with good hygiene, was pleasant and cooperative, was oriented, and had good eye contact.  His mood was depressed, affect was congruent, thought content was realistic, and thought process was organized.  The Veteran was currently unemployed and lived with his wife.  A GAF score of 65 was assigned.  

The Veteran underwent a VA examination in July 2010.  The Veteran's symptoms included hypervigilant behavior, anger, irritability, social isolation, detachment from family, poor sleep, nightmares, problems with temper, road rage, depression, survivor's guilt, perpetrator guilt, identity issues, poor self-worth, low self-esteem, isolation, and suicidal behavior.  He experienced flashbacks triggered by sights, sounds, and smells; a strong startle response to loud noises; problems with memory and concentration; problems with focusing his attention; and intrusive memories about Iraq.  He had some suicidal ideation, and reported that he attempted suicide in 2001.  The Veteran was employed in construction, and reported difficulty getting along with his bosses, supervisors, and fellow workers.  He was fired from his job at a restaurant because he threw a plate of eggs at a patron.  The Veteran was currently employed in construction and reported difficulty getting along with other workers due to his anger.  The Veteran was detached from family members, had no interest in socializing, and was socially isolated.  He described an okay relationship with his wife.  The Veteran self-medicated with alcohol.  The examiner found that his substance abuse interfered with his ability to function effectively in his interpersonal relationships and caused legal, employment, and domestic problems.  Mental status examination revealed that the Veteran appeared neat, but had not shaved for a day or two, was generally cooperative, and oriented times three.  His eye contact was good, affect was controlled and appropriate, memory was intact, thinking was clear, speech was normal, judgments were appropriate and abstract, and fund of information was average.  His thoughts were clear, logical, goal directed, and linear.  His mood and affect were sad and depressed.  Insight and judgment appeared to be within normal limits.  Attention and concentration were intact.  There was no indication of hallucinations, delusions, or unusual behaviors.  He appeared mildly anxious and was hypervigilant.  The examiner noted that the Veteran's psychiatric symptoms increased in severity over the past year and included difficulty falling asleep, difficulty staying asleep, sleep disturbances, tiredness, insomnia, intrusive nightmares, problems with memory and concentration, difficulty focusing, forgetfulness, anger, irritability, flashbacks, avoidance, numbing of his responses, anxiety, depressed mood, chronic sleep impairment, suspiciousness, memory loss, and panic attacks.  The examiner determined that the Veteran experienced significant occupational and social impairment due to his PTSD.  His PTSD symptoms interfered with his ability to function effectively at work and his interpersonal relationships.  His anger and irritability issues interfered with his ability to function at work.  The Veteran's PTSD symptoms decreased his work efficiency and ability to perform occupational tasks, impaired his thought process, and impaired his ability to communicate with others.  The Veteran had difficulty establishing and maintaining intimate social relationships.  The examiner concluded that the Veteran exhibited significant social, cognitive, emotional, relationship, occupational, behavioral, and development impairments in all areas of his life.  The examiner assigned a GAF score of 44.   

The Veteran underwent a VA examination in February 2012.  Symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, anhedonia, poor appetite, feelings of hopelessness.  The examiner diagnosed PTSD and dysthymic disorder, and found that dysthymic disorder was secondary to his PTSD.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He stated that his children are afraid of him and generally stayed out of his way.  His wife stated that he was loud and yelled.  His wife did not allow him to care for their youngest child due to his symptoms.  The Veteran reported a distant relationship between him and his wife.  They had not been sexually intimate in the last year at least.  He stated that he had no friends and was not close to his siblings.  He stated that he isolated in the corner of a garage where he resided with his family.  The examiner noted that the Veteran was employed at a liquor store, but was fired following a brief physical altercation with another employee.  Since 2010, the Veteran worked on an on-call basis with the Social Security Administration doing data entry.  He stated that he usually worked four hour shifts, one to two weeks per month.  He worked the late night shift and worked alone.  He reported that it often took him longer than 4 hours to complete the work due to problems concentrating.  He made some mistakes and received a report to correct the mistakes.  Since he worked alone, he did not have problems with co-workers.  He reported getting along with supervisors whom he sees at the beginning of his shift.  When he is not working he collected cans and bottles to give to his children and to buy beer for himself.  The veteran denied suicidal and homicidal ideation.  He denied physical fights with people, but stated he has verbal altercations regularly when someone refers to him as Iraqi or he perceives someone is talking about him.  His mood is irritable and depressed on a daily basis.  Mental status examination showed that his appearance was good, personal hygiene appeared adequate, orientation was to person, place, and time, ability to abstract was poor, fund of knowledge was adequate, eye contact was good, speech was somewhat slow, normal volume and rhythm, and thought Process was logical and goal-directed with paucity of associations-noted at times.  The Veteran denied visual hallucination, but reported that he talked to himself.  The examiner found that the voice seemed to be, his own rather than an auditory hallucination.  He thought that he was being followed at times.  There was some obsessive behavior, but does not interfere with daily functioning.  He felt depressed every day and endorsed anhedonia, feelings of worthlessness, poor concentration, feelings of hopelessness.  Denied fatigue, but has poor appetite.  He stated that he does not drink more than 4 beers per day and he denied all drug use.  He stated that he drinks at home and does so partly to help him fall asleep.  Veteran stated, that his wife reminded him to shower, shave, and brush his teeth.  He would likely not do these things without her reminders.  The Veteran's ability to work successfully is impacted by PTSD symptoms, including irritability, reduced concentration, and hypervigilance.  He has been fired from jobs for outbursts of anger.  Currently, he is employed on an on-call basis where he works less -than halftime.  He functions in this job, because he works alone and does not have to interact with co-workers.  Poor concentration affects his ability to do his work in a timely fashion, and he makes mistakes at times.  The examiner stated that it was clear that PTSD symptoms impacted his work performance and his ability to work fulltime, but his service connected disability of PTSD does not render him unable to secure and maintain substantially gainful employment.

A June 2013 letter from the Veteran's therapist at the Vet Center indicated that the severity of his symptoms impacted every aspect of his social, emotional, and occupational functioning since returning from Iraq.  The therapist noted that the Veteran self-medicated by way of alcohol and substance abuse in order to cope with PTSD symptoms.  He was assigned a GAF score of 38.  

VA treatment records dated from January 2010 to April 2014 showed that his children continued to be afraid of him.  His symptoms included nightmares, depressed mood, flashbacks, anger, isolation, sleep impairment, hypervigilance, loss of appetite, night sweats, low energy, lack of motivation, intolerance for social demands of life, and anxiety.  He continued to struggle with controlling his anger, and reported a recent fight with his brother-in-law.  He became angered when people approached him with petty complaints, people expressed aggression towards him, and people label him Iraqi.  He reported flashbacks of a child who died in Iraq.  He slept three to four hours per night.  He avoided crowds and had difficulty relating to others.  He reported that he associated with some military buddies.  The It was noted that the Veteran became angry in the middle of the night and ordered his family outside in the cold.  He worked at the Social Security Administration and previously as a restaurant manager; described both jobs as stressful.  He reported some suicidal ideation, with not plan or intent.  GAF scores of 50 to 51 were assigned. 

VA treatment records dated from May 2014 to February 2015 revealed continuing anger issues, specifically towards his family.  He initiated treatment following an incident where he put his hands on his wife.  He stated that his family triggered his most significant anger outbursts.  He slept three to four hours per night and ate once a day.  He had difficulty motivating himself to do daily tasks.  He reported anxiousness around crowds, going out in public, and certain smells and noises. He also reported that he was often upset with his wife and experienced has nightmares about once a week.  He communicated with his siblings every few weeks.  A GAF of 65 was assigned.  

In December 2010 the Veteran reported that his PTSD symptoms worsened and that he thought about harming himself.  He stated that he displayed anger towards his children.  

In February 2012, his previous employers submitted statements which indicated that the Veteran was fired due to fights with customers.  

In April 2012, the Veteran stated that his children were afraid of him.  He reported that his wife had to remind him to shower and shave.  He stated that he was unable to sleep at night and would often have to go outside to calm himself down.  

Based on the above-noted evidence, the Board finds the Veteran's disability has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  His GAF scores ranged from 38 to 65, with most of the scores falling in the 41-50 range, which indicated serious symptoms or serious impairment in social, occupational, or school functioning.  He consistently experienced anger, nightmares, chronic sleep impairment, anxiety, hypervigilance, avoidance, isolation, depressed mood, flashbacks, loss of appetite, irritability, and identity issues.  He displayed anger towards his wife, and reported that he hit his wife once.  His children were afraid of him and he put his family out in the cold  because of his anger.  The record contains multiple instances of anger outbursts at work.  His employment at a restaurant and at a liquor store ended because of anger outbursts on the job.  He threw a plate at a customer when he worked at a restaurant and was involved in a physical altercation with his coworker when he worked at the liquor store.  His less than part time employment at the Social Security Administration was impacted by his poor concentration, which resulted in mistakes at work.  His anger was triggered by petty complaints.  The record also contains multiple reports of passive suicidal ideation.  In this case, the entirety of the record supports a 100 percent disability rating throughout the appeals period. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

Additionally, in Johnson, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  762 F.3d 1362, 1365-66.  The Federal Circuit noted that 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a schedular 100 percent rating, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).


ORDER

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


